By JUDGE JOHN F. DAFFRON, JR.
The defendants, by counsel, filed a Special Plea of the statute of limitations to plaintiff’s Motion for Judgment. After oral argument on the motions, I held that plaintiff’s claims of malicious prosecution, false imprisonment, and defamation are personal actions for which litigation must be commenced within one year. The defendants’ Special Plea of statute of limitations is sustained to Counts I and II of plaintiff’s Motion for Judgment.
Count III alleges assault and battery. This tort, if properly pled and proven, involves an unlawful touching involving injury to the person contrasted with defamation, a personal action involving injury to the reputation. Without deciding whether assault and battery is properly pled, I hold that an action to recover for the tort of assault and battery is governed by a two-year statute of limitations; hence, defendants’ Special Plea to Count III is denied.